t c no united_states tax_court steven and davina sego petitioners v commissioner of internal revenue respondent docket no 12313-99l filed date ps commenced a proceeding in response to two notices of determination concerning collection action s under sec_6320 and or p husband had received a notice_of_deficiency but returned it to the irs with frivolous language written on it he did not file a petition in response to the notice_of_deficiency attempts to deliver the notice_of_deficiency to p wife were made at ps’ residence but the notice was returned unclaimed ps seek in this action to challenge the underlying merits of respondent’s determination in the statutory notices of deficiency rather than challenging the appropriateness of the intended method of collection offering an alternative means of collection or raising spousal defenses to collection held there was no abuse_of_discretion by respondent in allowing collection to proceed steven sego and davina sego pro_se thomas n tomashek for respondent opinion cohen judge the petition in this case was filed in response to two notices of determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue the notice_of_determination sent to steven sego set forth the following summary of determination the service should proceed with the proposed levy action matters considered at your appeals hearing e the requirements of various applicable law or administrative procedures have been met based upon the best information available e no spousal defenses were raised e no offers of collection alternatives were made e challenges to the existence or amount of liability were raised including additional challenges as to the appropriateness of the collection actions on the basis of moral religious political constitutional conscientious or similar grounds on date the service issued a notice_of_deficiency to you for taxable years ending date and the notice_of_deficiency was mailed to your last_known_address you failed to petition the tax_court for redetermination and thus the notice_of_deficiency was defaulted and the proposed deficiencies were assessed the liability as reflected in the notice_of_deficiency was based upon the community_property_laws of the state of idaho and your proportionate share of the community_income e the assessments are deemed correct because you have failed to present any credible_evidence to overcome the commissioner’s presumption of correctness you have continued to procrastinate with regards to providing additional information or evidence to support your position you have made numerous arguments based upon moral religious political constitutional conscientious or similar grounds which appeals believes are without merit appeals believes the proposed enforcement action balances the need for the efficient collection_of_taxes with your concerns as to the intrusiveness of the action to be taken the notice_of_determination sent to davina sego set forth the following summary of determination the service should proceed with the proposed levy action matters considered at your appeals hearing e the requirements of various applicable law or administrative procedures have been met based upon the best information available e no return was filed and thus the spousal defense is not applicable e no challenges were raised to the appropriateness of the collection actions e no offers of collection alternatives were made e you believe the liability is invalid because you either had no sources of income or had no filing_requirements or did not receive a notice_of_deficiency on date the service issued a notice_of_deficiency to you for taxable years ending date and the notice_of_deficiency was mailed to your last_known_address you failed to accept delivery of said notice_of_deficiency and you subsegquently failed to timely petition the tax_court for redetermination of the proposed liability the liability as reflected in the notice_of_deficiency was based upon the community_property_laws of the state of idaho and your proportionate share of the community_income appeals believes the proposed enforcement action balances the need for the efficient collection_of_taxes with your concerns as to the intrusiveness of the action to be taken in the petition it is alleged that after a conference conducted with an internal_revenue_service appeals officer petitioners received additional documents relating to disputed gains on sales transactions and that petitioners found that the irs had created income to petitioners based on statistics and this was unknown to petitioners until after the conference the petition also contains various accusations concerning the credibility of the statements in the above-quoted notices of determination respondent contends that sec_6330 b precludes petitioners from challenging the existence or amount of their income_tax_liability for and because petitioners had received statutory notices of deficiency for that liability - - background statutory notices with respect to and were sent to each petitioner on date duplicate originals were sent to steven sego one of those was sent by certified mail to an address in spirit lake idaho and one was sent by regular mail to the address in rathdrum idaho that is the address used on the petition in this case the statutory notice sent to steven sego in spirit lake idaho was returned undelivered by the postal service the statutory notice sent to steven sego by regular mail was returned to respondent on date handwritten across the first page of the returned statutory notice were the words this presentment dishonored at ucc at the time the notice was returned to respondent by steven sego there remained days for steven sego to petition the tax_court he did not do so with respect to davina sego respondent asserts that a statutory_notice_of_deficiency was sent to her for and at the rathdrum idaho address as shown by the postmark stamped on the executed application_for registration or certification u s postal service form_3877 a copy of which is in the record respondent contends that after leaving two notices of certified mail in petitioners’ mailbox on date and on date the notice_of_deficiency was returned to respondent by the postal service -- - the record contains other documents that respondent asserts are indicative of steven sego’s deliberate practice of refusing to accept mail sent by respondent including a the ‘refusal to accept service of form y c ’ stated in a document entitled ‘final declaration -- form y c refused for cause without dishonor notice of default’ dated date respondent further alleges a document entitled witnessed notice refusal dated date confirms that petitioner davina sego shared in her husband’s views and practices with regard to the refusal to accept mail from respondent in that document davina sego referred to her husband’s final declaration - form y c refused for cause without dishonor notice of default of the same date and requested that it be deemed as if i had stated it xk k respondent’s position is that the foregoing evidence leads to the conclusion that petitioner davina sego deliberately refused to claim the statutory_notice_of_deficiency mailed to her on date the postal service employee responsible for the postal route that includes petitioners’ address testified that she attempted delivery of certified mail to davina sego on date and left a second notice of attempted delivery on date by reference to exhibits she identified the certified mail as the date statutory_notice_of_deficiency ’ ' petitioners sought to reopen the record by reference to subseguent events allegedly reflecting on the credibility of the continued - davina sego testified that i do not recall ever getting any yellow slips for--and i did not receive a statutory notice her position is it’s all--that has all been fabricated my notice_of_deficiency these certificates that the post office was supposed to try to mail me everything has been fabricated because if i had received the certificates it would have been replied to as we replied to steven sego’s notice discussion the statutory background of proceedings such as this one is set forth in 114_tc_176 for completeness and because of its direct relevance we repeat here that portion of the discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer's property ' continued postal service witness petitioners’ proffered evidence and arguments in this regard however do not undermine the testimony of the witness as corroborated by the physical exhibits in this case - - in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide due process protections for taxpayers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office due process hearing and if dissatisfied with judicial review of the administrative determination sec_6330 e generally provides for the suspension of the period of limitations on collection during the period that administrative and judicial proceedings are pending and for days thereafter sec_6330 is effective with respect to collection actions initiated more than days after date date see rra sec_3401 112_stat_750 sec_6330 prescribes the matters that may be raised by a taxpayer at an appeals_office due process hearing in pertinent part as follows sec c matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation ----the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met --- - issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability ---the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability basis for the determination ---the determination by an appeals officer under this subsection shall take into consideration-- a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary in sum sec_6330 provides for an appeals_office due process hearing to address collection issues such as spousal -- - defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office due process hearing only if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 provides for judicial review of respondent’s determination although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner's administrative determinations the subject is addressed in detail in the legislative_history of the provision in particular h conf rept pincite states in pertinent part judicial review the conferees expect the appeals officer will prepare a written_determination addressing the issues presented by the taxpayer and considered at the hearing where the validity of the tax_liability was properly at issue in the hearing and where the determination with regard to the tax_liability is part of the appeal no levy may take place during the pendency of the appeal the amount of the tax_liability will in such cases be reviewed by the appropriate court on a de novo basis where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion accordingly where the validity of the underlying tax_liability is properly at issue the court will review the matter ona de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner's administrative determination for abuse_of_discretion in 114_tc_176 we concluded that the taxpayer had failed to raise a valid challenge to respondent’s proposed levy before the appeals_office and had continued to assert frivolous constitutional claims in his petition for review filed with this court insofar as the petition seeks relief with respect to steven sego the reasoning of goza is applicable steven sego received the statutory_notice_of_deficiency in time to file a petition but repudiated that right by returning to respondent the statutory notice with frivolous language on it he did not file a petition and the express language of sec_6330 b precludes de novo review of his tax_liability in this proceeding davina sego did not actually receive a statutory_notice_of_deficiency she contends that the statutory notice and the notices of attempted delivery of certified mail are fabricated but she also asserts that she would have responded to them in the same manner as her husband thus she has aligned herself with the pattern reflected in the record of rejecting mail from the internal_revenue_service accusing supposed adversaries of false statements and fabrication of documents and belatedly raising new issues the record in this case contains a copy of a notice_of_deficiency dated date addressed to davina sego a form_3877 indicating that the notice was sent on the date it bears corroborating postal service forms and testimony indicating attempted delivery of the statutory notice to davina sego at the address acknowledged by petitioners to be their residence and evidence that davina sego would not have petitioned the court in response to the statutory_notice_of_deficiency if she had actually received it in the absence of clear evidence to the contrary the presumptions of official regularity and of delivery justify the conclusion that the statutory notice was sent and that attempts to deliver were made in the manner contended by respondent see 724_f2d_808 9th cir 530_f2d_781 8th cir davina sego testified that she did not recall receiving the postal service notices and asserted that the statutory notice was fabricated her alleged subjective belief is not evidence and there is no evidence of irregularity in this case see also 92_tc_729 affd 935_f2d_1282 3d cir based on the court’s observation of petitioners - - their claims are at best misguided and in any event unreliable and improbable on the preponderance_of_the_evidence we conclude that the statutory_notice_of_deficiency was sent to davina sego and that the notices of attempted delivery of certified mail were left at petitioners’ residence as testified by the postal service employee further we conclude that each petitioner had an earlier opportunity to dispute in this court his or her tax_liability for and and deliberately declined to do so see sec_6330 b the applicable legal principles with respect to davina sego are set forth in 87_f3d_273 9th cir affg tcmemo_1994_344 and 55_f3d_216 6th cir affg tcmemo_1993_143 which held that taxpayers cannot defeat actual notice by deliberately refusing delivery of statutory notices of deficiency petitioners’ conduct in this case constituted deliberate refusal of delivery and repudiation of their opportunity to contest the notices of deficiency in this court which provides the prepayment option for disputing tax_liability they still have the option however of paying the tax and instituting suits for refund the provisions in sec_6330 b limiting in collection_due_process cases their right to contest the underlying tax_liability are clearly intended to prevent the creation of a belated prepayment remedy in cases such as this one the validity of the underlying tax_liability is not properly before the court as indicated above petitioners’ claims in part are based on events occurring after the appeals_office hearing matters raised after a hearing do not reflect on whether the determinations that are the basis of this petition were an abuse_of_discretion attacks on the use of statistics to determine steven sego’s income relate to the underlying liability and cannot be considered for the reasons set forth above there is no explanation or challenge in the petition to the appropriateness or inappropriateness of the intended method of collection no offer of an alternative means of collection and no spousal defenses the petition does not assert and there is no basis in the record for the court to conclude that respondent abused his discretion with respect to any of these matters the decision in this case will indicate that we sustain respondent’s administrative determination to proceed with collection against petitioners our decision does not serve as a review of respondent’s determination as to petitioners’ underlying tax_liability for or to reflect the foregoing decision will be entered for respondent
